Citation Nr: 1046538	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 
percent for service-connected major depressive disorder, prior to 
February 27, 2009.

2.  Entitlement to an increased disability rating in excess of 50 
percent for service-connected major depressive disorder, from 
February 27, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1983 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  During the course of the appeal, the veteran moved to 
Iowa; original jurisdiction now resides in the Des Moines, Iowa 
RO.

In April 1994, the Veteran filed an original claim of entitlement 
to service connection for major depressive disorder.  The 
Veteran's claim was granted in an August 1994 rating decision and 
a 10 percent rating was assigned.  Rating decisions dated April 
1996 and August 2000 continued the assigned 10 percent rating.  
In June 2002, the Veteran filed an increased rating claim as to 
the service-connected major depressive disorder.  His claim was 
denied in a February 2003 rating decision.  The Veteran disagreed 
with the denial and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in March 2005.

In August 2004, the Veteran testified at a formal RO hearing.  In 
July 2007, the Veteran presented sworn testimony during a 
personal hearing in Des Moines, which was chaired by the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the Veteran's VA claims folder.  

In an August 2008 Board decision, the claim was remanded for 
further development.  In an April 2010 rating decision, the RO 
increased the disability rating assigned to the major depressive 
disorder to 50 percent, effective February 27, 2009.  The Veteran 
has not expressed satisfaction with the increased disability 
rating.  This case thus remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted 
the maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The VA Appeals Management Center (AMC) continued the assigned 
rating as to the major depressive disorder in a May 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected major depressive 
disorder.  See the VA examination report dated March 2009.  Such 
a claim has not been developed by the RO.  However, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly before 
the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to February 27, 2009, the competent medical evidence of 
record demonstrates that the Veteran's major depressive disorder 
was manifested by constricted affect, depression, sleep 
impairment, irritability, intrusive thoughts, hypervigilance, 
anxiety, and disturbances of mood and motivation.  There is no 
evidence of obsessional rituals, abnormal speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, spatial 
disorientation, or inability to establish and maintain effective 
relationships.

2.  Subsequent to February 27, 2009, the competent medical 
evidence of record demonstrates that the Veteran's major 
depressive disorder was manifested by constricted affect, 
depression, chronic sleep impairment, anxiety, hypervigilance, 
neglect of personal hygiene, irritability, intrusive thoughts, 
suicidal thoughts, impaired impulse control, impaired 
concentration, difficulty adapting to stressful circumstances 
including work settings, and an inability to establish and 
maintain effective relationships.  There is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives or own name.

3.  The competent medical evidence does not show that the 
Veteran's service-connected major depressive disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial disability rating of 50 percent for the Veteran's 
major depressive disorder prior to February 27, 2009 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9434 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a disability rating of 70 percent for the 
Veteran's major depressive disorder from February 27, 2009 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).

3.  Application of the extraschedular rating provisions is not 
warranted for the Veteran's service-connected major depressive 
disorder.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased disability rating 
for his service-connected major depressive disorder.  As to the 
major depressive disorder, because the Veteran perfected his 
appeal from the February 2003 rating decision which confirmed and 
continued a previously assigned 10 percent rating, the Board will 
address whether he was entitled to a disability rating higher 
than 10 percent prior to February 27, 2009 as well as whether he 
is entitled to a disability rating higher than 50 percent from 
February 27, 2009.  As indicated above, the issue of TDIU will be 
addressed in the Remand section of this decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.  

Stegall considerations

In August 2008, the Board remanded the case and ordered VBA to 
provide the Veteran with sufficient VCAA notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to obtain 
outstanding VA treatment records, and to schedule the Veteran for 
an examination to determine the current nature and severity of 
his service-connected residuals of his major depressive disorder.  
The claim was then to be readjudicated.

The Veteran was provided with the requisite VCAA notice in a 
letter dated September 2008.  The record further demonstrates 
that the outstanding VA treatment records have been obtained and 
added to the claims folder.  Additionally, a VA examination as to 
the Veteran's major depressive disorder was performed in March 
2009, the report of which was obtained and associated with the 
Veteran's VA claims folder.  As will be detailed below, the 
examination is adequate for VA rating purposes.  As indicated 
above, the Veteran's claim was readjudicated via the May 2010 
SSOC.  Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the appeal.

The Board observes that the Veteran received VCAA notice letters 
dated October 2002 and September 2008.  The September 2008 VCAA 
letter informed the Veteran that "[i]n order to support your 
claim for an increased evaluation for your service-connected 
disability, the evidence must show that your service-connected 
condition has gotten worse." 

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claims in the September 2008 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records including medical records, 
employment records, or records from other Federal agencies.  With 
respect to private treatment records, the October 2002 and 
September 2008 VCAA letters requested that the Veteran fill out 
the enclosed VA Form 21-4142's in order for VA to attempt to 
obtain such records.  The Veteran was also informed that he would 
be afforded a VA examination, if necessary, to make a decision as 
to his claims.

The September 2008 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
original].   This letter also specifically requested:  "If there 
is any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to us." 

The Board recognizes that, according to Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede 
an initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service connection claim."  Here, complete VCAA 
notice was not provided until September 2008, years after the 
February 2003 RO decision that is the subject of this appeal.  
Crucially, the Veteran's claim was readjudicated in the May 2010 
SSOC, after he was provided with the opportunity to submit 
additional evidence and argument in support of his claim and to 
respond to the VCAA notice.  Therefore, the essential fairness of 
the adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in a March 2006 
VCAA letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter instructed 
the Veteran that two factors were relevant in determining an 
effective date:  when the claim was received; and when the 
evidence "shows a level of disability that supports a certain 
rating under the rating schedule."  The Veteran was also advised 
in the letter as to examples of evidence that would be pertinent 
to an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim was 
readjudicated in the April 2006 and May 2010 SSOCs following the 
issuance of the March 2006 letter.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

As indicated above, pursuant to the Board's prior Remand, the RO 
furnished the Veteran with specific notice of the Court's 
Vazquez-Flores decision in the September 2008 VCAA letter.  The 
Board notes that the notice requirements under 38 U.S.C.A. § 5103 
have undergone significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 
need not be "veteran specific," and that VA is not required to 
notify the Veteran that he may submit evidence of the effect of 
his worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, and VA and private 
treatment records.  

Additionally, the Veteran was afforded VA examinations in March 
2009, September 2005, November 2003, and November 2002 as to the 
service-connected major depressive disorder.  The examination 
reports reflect that the examiners interviewed and examined the 
Veteran, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  See 
Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination reports are adequate for 
schedular evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claim.  He has retained the services of a representative and, as 
indicated above, testified at a personal hearing before the 
undersigned.  

Accordingly, the Board will proceed to a decision.


Increased Rating for Major Depressive Disorder
prior to February 27, 2009

Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  

Schedular Criteria

The law and regulations pertaining generally to disability 
ratings has been set forth above and will not be repeated here.

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9434 [major depressive disorder].  
Diagnostic Code 9434 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (major 
depressive disorder).  In any event, with the exception of eating 
disorders, all mental disorders including major depressive 
disorder are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9434.  Under these 
criteria, major depressive disorder is to be rated under the 
general rating formula for mental disorders under 38 C.F.R. § 
4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 
concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
family relations, judgment, thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing in school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  A score 
of 11 to 20 denotes some danger of hurting one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  

See 38 C.F.R. § 4.130 (2010) [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Mittleider concerns

In addition to major depressive disorder, for which service 
connection has been established, the medical evidence indicates 
additional diagnoses of dysthymia, as well as, alcohol 
dependence, neither of which is currently service-connected.  
See, e.g., the September 2005 VA examination report.  Notably, 
the September 2005 VA examination report indicated that the 
Veteran's major depressive disorder was in remission.

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not successfully 
differentiate between symptomatology associated with the 
Veteran's major depressive disorder and that resulting from his 
dysthymia.  Critically, the March 2009 VA examiner specifically 
indicated that, aside from alcohol dependency, the Veteran's only 
psychiatric diagnosis is major depressive disorder.  In as much 
as the Veteran previously suffered from dysthymia, the medical 
evidence in the instant case does not successfully differentiate 
between symptomatology associated with the Veteran's major 
depressive disorder and that resulting from his dysthymia.  
Moreover, the March 2009 VA examiner specifically documented the 
Veteran's major depressive disorder symptomatology independent of 
his alcohol abuse.  

Accordingly, the Board will rely upon the medical evidence of 
record, particularly the March 2009 VA examination report to 
differentiate between the Veteran's major depressive disorder 
symptomatology and that symptomatology which is directly 
associated with his alcohol abuse.

Schedular Consideration

For the reasons expressed immediately below, the Board finds that 
the Veteran's symptoms more approximately warrant the assignment 
of a 50 percent rating, but no higher, under Diagnostic Code 9434 
for the period prior to February 27, 2009.

As indicated above, a 50 percent disability rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

With respect to 'flattened affect,' the September 2005 noted that 
the Veteran exhibited an "anxious" affect.  

With regard to the Veteran's speech, the medical evidence 
documents primarily normal speech without abnormalities.  
However, the September 2005 VA examiner stated that the Veteran 
"does have some pauses, and he is slow to answer." 

As to 'panic attacks,' the Veteran's severe anxiety is thoroughly 
documented in the record.  The treatment and examination reports 
document the Veteran's report of experiencing "debilitating 
panic attacks when having [psychiatric] appointments" which 
manifests with physical symptoms.  See the VA treatment record 
dated September 2004; see also the November 2003 VA examination 
report.  The February 2005 VA examiner noted that the Veteran 
experiences "severe anxiety anytime he leaves his home."  

The Veteran has reported trouble with short and long term memory.  
See the August 2004 RO hearing transcript.  Additionally, the 
Veteran's though process is noted as being generally logical and 
goal-directed, "but lacking in some detail."  See the September 
2005 VA examination report.  The November 2002 VA examiner 
reported that the Veteran experienced "trouble concentrating and 
paying attention" because of his major depressive disorder.  No 
impairment in judgment was shown by the medical evidence prior to 
February 2009.

It is undisputed that the Veteran exhibits significant 
disturbances of mood and motivation as a result of his major 
depressive disorder.  Specifically, August 2002 private treatment 
records indicate that the Veteran's depression "became 
intolerable with working conditions within the post office."  A 
February 2005 VA treatment record noted that the Veteran was 
"irritable, isolative, amotivated, [and] hopeless."  In July 
2004, a treating psychologist indicated that the Veteran "has 
been taking classes, but has failed a couple now for no obvious 
reason other than his lack of interest."  Notably, the September 
2005 VA examiner stated that the Veteran "reports significant 
problems with poor motivation, but his concentration and focus 
are okay when he has tasks to do."

With regard to work relationships, the November 2003 VA examiner 
noted that the Veteran "has not been going to [his] work study 
job because . . . He [is attempting] to avoid conflict that he 
has with supervisor's boss."  A July 2004 treatment record noted 
that the Veteran "has lost a couple of jobs in the last couple 
of years due to not showing up out of irritability towards 
'idiots' and unethical behavior."  The Veteran subsequently 
reported that he began a different job and was able to get along 
with coworkers and had a good relationship with [his] supervisor.  
See the July 2007 Board hearing transcript, pgs. 10-11.  With 
respect to social relationships, at the July 2007 Board hearing, 
the Veteran reported that he had remarried the year prior after 
dating his wife for four years.  See the July 2007 Board hearing 
transcript, pg. 12.  He indicated that he tended to distance 
himself from his wife and "even sometimes push her away."  The 
Veteran also reported a "distant" relationship with his step-
son and four adult sons.  See id. at 13.  Although the Veteran 
reported having a "good relationship with [his] Mom," he did 
not endorse a positive relationship with his father, "[he] turns 
me off."  See the VA treatment record dated February 2007.  In 
addition to his difficult relationships with his family members, 
the medical evidence documents the Veteran's tendency toward 
social isolation.  Specifically, at the August 2004 RO hearing, 
the Veteran reported that he had "let friends go" and indicated 
that he "does not engage in social activities."

The VA examination report, the VA and private treatment records, 
and the Veteran's personal hearing testimony further showed that 
the Veteran suffered from chronic sleep disturbance and 
hypervigilance.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating; however, 
having all of the symptoms found in the schedular criteria is not 
required for a 50 percent rating to be assigned.  See 
38 C.F.R. § 4.7 (2010).

The Board notes that the GAF scores assigned during this period 
range from 45 shown in the November 2007 VA examination and 
February 2005 VA treatment record to 65 noted in the September 
2005 VA examination report and 75 as indicated in the November 
2002 and November 2003 VA examination reports.  The Board 
recognizes that the scores of 45 are indicative of serious 
symptomatology.  However, the predominant GAF scores shown in the 
medical record fall within the median of 51 to 70, which are 
indicative of moderate to mild symptomatology.  Moreover, while a 
GAF score of 45 is indicative of severe symptoms, GAF scores are 
not the sole determinative factor in the assignment of an 
increased disability rating.  

After a thorough review of the evidence, the Board finds that the 
impact of the Veteran's major depressive disorder on his social 
and industrial functioning for the period prior to February 27, 
2009 is sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  Criteria for the assignment 
of a 50 percent rating which have arguably been met or 
approximated, include impaired affect, panic attacks, impairment 
of short and long term memory, disturbances of motivation and 
mood, and difficulty in establishing effective work and social 
relationships.  Accordingly, resolving all reasonable doubt in 
the Veteran's favor, the Board concludes that an increased rating 
to 50 percent is warranted based on the Veteran's manifested 
major depressive disorder symptomatology prior to February 27, 
2009.  See 38 C.F.R. § 4.3 (2010).

Critically, the Board also considered the assignment of a rating 
in excess of 50 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For the reasons expressed 
immediately below, the Board has determined that the evidence 
does not support a conclusion that the Veteran has symptoms of 
total occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating for 
this period.

The Board recognizes that the Veteran experienced suicidal 
thoughts at times prior to February 27, 2009.  See the July 2007 
Board hearing transcript, pg. 7.  Additionally, there is medical 
evidence indicating problems with the Veteran's personal hygiene.  
See the September 2005 VA examination report.  However, there is 
no evidence that the Veteran demonstrated obsessional rituals 
which interfere with routine activities, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control.  Nor is there evidence of spatial 
disorientation, or inability to establish and maintain effective 
relationships.  Moreover, although the Veteran displays suicidal 
ideation and personal hygiene issues, there is no indication that 
his occupational and social functioning was indicative of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood prior to February 27, 
2009.  Accordingly, the Board concludes that a 70 percent rating 
is not warranted under Diagnostic Code 9434.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating prior to February 27, 2009.  There is 
no indication of total occupational and social impairment as 
would be required by such a rating.  There is no evidence of 
gross impairment in thought processes and communication, 
persistent delusions or hallucinations, or grossly inappropriate 
behavior; nor is there a persistent danger of the Veteran hurting 
himself or others, a disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to endorse the severe symptoms which are 
consistent with a 100 percent rating for that time period.

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected major depressive disorder more closely approximates 
that which allows for the assignment of a 50 percent disability 
rating, and no higher, under 38 C.F.R. § 4.7 for the period prior 
to February 27, 2009.


Increased Rating for Major Depressive Disorder,
from February 27, 2009

The Veteran seeks a disability rating in excess of the currently 
assigned 50 percent for his service-connected major depressive 
disorder for the period dating from February 27, 2009.

As indicated above, a 70 percent disability rating is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 70 
percent disability rating is warranted under the schedular 
criteria, dating from February 27, 2009.  

With respect to suicidal ideation, VA examination and treatment 
records demonstrate that the Veteran periodically experiences 
passive suicidal thoughts.  See, e.g., the March 2009 VA 
examination report.  Additionally, in April 2009, the Veteran 
reported that he had "been sharpening his knife over the last 
week, and state[d] now that he had been thinking about using it 
to harm himself."  Although, he further stated that he "would 
never do it."  See the VA in-patient intake summary dated April 
2009.  The Board accordingly finds that suicidal ideation has 
been demonstrated by the medical evidence.

With regard to the Veteran's speech, there is no medical evidence 
that the Veteran experiences intermittently illogical, obscure, 
or irrelevant speech.  Also, the Veteran's examination and 
treatment records do not demonstrate evidence of obsessional 
rituals which interfere with routine activities.

The Veteran's high levels of depression and anxiety are well-
documented in the examination and treatment records.  In a 
December 2009 VA treatment record, it was noted that the Veteran 
"appears to be severely limited by his depression."  
Additionally, the March 2009 VA examiner documented the Veteran's 
statement that he "doesn't like shopping, doesn't go to bars, 
doesn't like going to restaurants" because there are "too many 
people and I don't know what they are doing."  The Veteran has 
also indicated that he experiences intense anxiety and panic when 
dealing with people in authority.  See the VA treatment record 
dated April 2010.

At the March 2009 VA examination, the Veteran endorsed heightened 
irritability and a "short temper."  Specifically, the Veteran 
indicated that his irritability "has caused problems at home and 
work."  He stated that he "has punched walls" but denies any 
physical violence against others.  The Board is aware that 
impaired impulse control is also demonstrated in connection with 
the Veteran's substantial history of alcohol abuse, which is 
repeatedly documented in the record.  See, e.g., VA examination 
report dated March 2009 and VA in-patient discharge summary dated 
April 2009.  However, for the purposes of this decision, the 
Board finds that impaired impulse control is also attributable to 
the service-connected major depressive disorder. 

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, the March 
2009 VA examiners specifically reported that the Veteran was 
oriented to person, place, and time; the same was also documented 
in the VA treatment records.  See, e.g., the VA treatment record 
dated February 2009.  

The record does show that the Veteran exhibits some neglect of 
personal appearance and/or hygiene.  Specifically, the March 2009 
VA examiner noted the Veteran's "poor hygiene" and reported 
that "his wife has to remind him [because he] generally may go a 
couple of days but can go all weekend without showering or 
bathing."

There is substantial evidence that the Veteran displays an 
'inability to establish and maintain effective work and social 
relationships.'  The evidence of record shows that the Veteran 
has held multiple jobs and is currently working part-time through 
a supported employment program.  See the VA treatment record 
dated January 2010.  The Veteran reported that he has struggled 
to find additional work due to his psychological symptomatology; 
for example, "he was supposed to go to a job fair [recently] - 
he got up, shaved, dressed, and reported [that] his anxiety got 
so high at the thought of the crowds of people that he began 
throwing up and felt very anxious.  He ended up not going."  See 
the VA treatment record dated April 2010.  Additionally, a 
treating VA doctor noted that the Veteran "feels little 
motivation to find work and appears to try half-heartedly to find 
employment."  See the VA treatment record dated January 2010.

As to social relationships, the record shows that the Veteran is 
currently separated from his wife.  See the VA treatment record 
dated April 2010.  The Veteran indicated that he "was distant" 
and kept to himself "too much."  See id.  Prior to their 
separation, the Veteran's wife reported that the Veteran "does 
nothing" with their children or her.  See the April 2009 VA in-
patient intake summary.  The Veteran reported that "he has been 
a lousy father, a lousy husband, and a lousy friend."  See the 
VA treatment record dated April 2009.  The Veteran told the March 
2009 VA examiner that he had one friend and "his wife is that 
friend."  He reported that he "loves his step-son but doesn't 
show it a whole lot - gets irritable with him, doesn't do a lot 
with him."  He has a positive relationship with his youngest 
adult son, but he described his relationship with his three older 
sons as "okay" and stated that their interactions sometimes 
results in conflict.  See the March 2009 VA examination report.  
The March 2009 VA examiner concluded that the Veteran displays 
"social withdrawal and isolation" and "severe symptoms and 
impairments related to occupational, social, marital and family, 
and interpersonal functioning."

Additionally, the evaluation and treatment records, as well as 
the Veteran's own statements, indicate that he suffers from sleep 
impairment, hypervigilance, impaired memory, and difficulty 
concentrating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme].

The Veteran does not have all of the symptomatology consistent 
with the assignment of a 70 percent rating, for example 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or irrelevant, 
or spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 percent 
rating to be assigned.  See 
38 C.F.R. § 4.7 (2010).  In the Board's estimation, 
symptomatology sufficient to approximate that which allows for 
the assignment of a 70 percent rating has been demonstrated for 
the period dating from February 27, 2009.

VA treatment records demonstrate that the Veteran has regularly 
exhibited GAF scores as low as 35 [see the April 2009 VA in-
patient intake summary], which is indicative of severe impairment 
and is consistent with the assignment of a 70 percent disability 
rating.  See 38 C.F.R. § 4.130 (2010).

In summary, after a thorough review of the evidence, the Board 
finds that the impact of the Veteran's major depressive disorder 
on his social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 70 percent 
rating.  Criteria for the assignment of a 70 percent rating which 
have arguably been met or approximated include suicidal ideation, 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty adapting to stressful circumstances such as work, and 
inability to establish and maintain effective relationships.  
Accordingly, the Board concludes that an increased rating to 70 
percent is warranted based on the Veteran's manifested major 
depressive disorder symptomatology.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating for the time period dating from 
February 27, 2009.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that issue is 
not abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of total occupational 
and social impairment due to major depressive disorder.

There is no indication of total occupational and social 
impairment prior to the February 27, 2009 VA psychological 
consultation, as would be required by such a rating.  It is 
undisputed that the Veteran has a history of suicidal ideation.  
However, the medical evidence does not support a finding that 
such symptomatology rose to the level of persistent danger of 
hurting self or others as is contemplated for the assignment of a 
100 percent disability rating.  The Veteran repeatedly indicated 
that he did not believe he would follow through on any suicidal 
thoughts and that he did not experience homicidal ideation or 
intention.  See, e.g., the March 2009 VA examination report and 
the April 2009 VA in-patient intake summary.  

Crucially, there is no evidence of gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name, or inability to perform 
activities of daily living.  The Veteran himself did not appear 
to endorse the severe symptoms which are consistent with a 100 
percent rating for that time period.

A review of the medical evidence indicates that, from February 
27, 2009, the Veteran's psychiatric symptomatology as due to his 
service-connected major depressive disorder centered on his 
depression, anxiety, hypervigilance, chronic sleep impairment, 
difficulty concentrating, impaired affect, anger, irritability, 
memory loss, poor personal hygiene, and inability to establish 
and maintain effective relationships.  As detailed in the law and 
regulations section above, these symptoms are more congruent with 
a 70 percent disability rating.  

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected major depressive disorder more closely approximates 
that which allows for the assignment of a 70 percent disability 
rating, and no higher, under 38 C.F.R. § 4.7 for the period 
dating from February 27, 2009.


Extraschedular Consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's major 
depressive disorder.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The Board recognizes that the Veteran 
has exhibited significant difficulty maintaining regular 
employment.  However, the extent of this functional impairment 
was specifically contemplated by the currently assigned 
disability rating, but did not demonstrate an exceptional level 
of functional problems.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board recognizes that the Veteran has received three periods of 
in-patient treatment.  See, e.g., the VA treatment records dated 
May 2009 through October 2009.  The Veteran received temporary 
total evaluations for these periods of hospitalization.  See the 
October 2009 and July 2009 rating decisions.  However, as 
indicated above, the Board finds the Veteran's psychological 
symptomatology to be consistent with the schedular 70 percent 
disability rating criteria outside of those periods of 
hospitalization.  

The record does not indicate any other reason why an 
extraschedular rating should be assigned.  Accordingly, because 
there is no factor which takes the disabilities outside the usual 
rating criteria, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating of 50 percent, but no higher, is 
granted for the service-connected major depressive disorder prior 
to February 29, 2009, subject to controlling regulations 
applicable to the payment of monetary benefits.

An increased disability rating of 70 percent is granted for the 
service-connected major depressive disorder from February 29, 
2009, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim for a 
total disability rating due to individual unemployable (TDIU) 
must be remanded for further development.  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do

Moreover, as was discussed above, in this decision the Board has 
increased the disability rating assigned to the Veteran's 
service-connected major depressive disorder to 50 percent prior 
to February 27, 2009 and to 70 percent from February 27, 2009.  
Clearly, RO has not had the opportunity to consider the Veteran's 
TDIU claim in light of the Board's grant of the increased 
disability ratings for the service- major depressive disorder.  
Accordingly, the issue of TDIU must be remanded in order for the 
agency of original jurisdiction to readjudicate the Veteran's 
TDIU claim.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.	VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by the 
VCAA is completed.  In particular, the RO 
should ensure that notification is 
provided to the Veteran regarding the 
requirements and development procedures 
necessary to substantiate a claim of TDIU.

2.	VBA should then readjudicate the Veteran's 
claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


